DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 5/6/2020.  These drawings are acceptable.
Claim Objections
Claims 2- 3 and 7 are objected to because of the following informalities:  in claim 2, “member” should be - -members - -, in claims 3 and 7, “said said” should be - -said - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites the limitation “said sealing cover opening closing said surrounding space when moving upward away from said outer frame” which is unclear as to how the cover closes the surrounding space 57 when moving upward? In applicant’s figure 6, the space 57 is vented to atmosphere, as shown by the flow arrows, and therefore it is unclear as to how the sealing cover opening is closing the surrounding space, when flow is permitted to exit the surrounding space.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Weng et al. (US 10081488). The claims being rejected as best understood due to the 112 rejection above.
 	Regarding claim 1, Weng et al. disclose a vent valve (3), comprising: 
 	an outer frame (12) configured to be fixed to an interior floating roof (1);  
 	5a ventilation box (31,32) movably disposed within and cooperating with said outer frame to define a surrounding space (space within 12) therebetween, said ventilation box having a box wall (the vertical wall at 32),  	
 	a plurality of vent holes (321) extending through said box wall in fluid 10communication with said surrounding space, and an interior space (the space within wall 32) fluidly communicating with said vent holes; 
 	a sealing cover (31) fixed atop said ventilation box and disposed above said outer frame, said sealing 15cover having a cover opening (310), said sealing cover closing said surrounding space when abutting said outer frame (see Fig. 4) , said sealing cover opening closing said surrounding space when moving upward away from said outer frame (as best understood Weng meets this limitation in as much as applicant’s device);  
 	20a buoyant box (21,2) movably disposed within said interior space and situated below said sealing cover, wherein when said buoyant box abuts (211 abuts the underside of 31, see Fig. 3) said sealing cover, said buoyant box closes said cover opening so that said cover opening is fluidly disconnected 25from said interior space (as shown in Fig. 3), and when said buoyant box moves downward away from said sealing cover, said interior space fluidly communicates said cover14 opening (see Fig. 4); and 
 	a plurality of elongate sliding members (rightmost 34 are considered elongate in the broadest reasonable interpretation in that they have some length) disposed within said surrounding space and said interior space, said elongate sliding members disposed 5within said surrounding space slidably contacting one of said outer frame (within 12) and said ventilation box, said elongate sliding members disposed within said interior space slidably contacting one of said ventilation box (at outer wall surface 32) and said buoyant box.  
 	Regarding claim 2, Weng et al. disclose said elongate sliding member disposed within said surrounding space are fixed to (in that the members are firmly held within the device and therefore in the broadest reasonable interpretation are considered as being fixed to the outer frame 12) said outer frame and slidably contact said ventilation box (see Fig. 3,4).  

 	Regarding claim 3, Weng et al. wherein said elongate sliding members disposed within said interior space are fixed to “said said” buoyant box and slidably contact said ventilation box (the inner members 34 between wall 21 and 33).  

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weng et al. ‘488 in view of Parkinson (US 3463943).
 Regarding claim 4, Weng et al. disclose all of the features of the claimed invention, although are silent to having the elongate sliding members are tubular and extend in horizontal directions.  
Parkinson teaches the use of elongate sliding members (30) that are tubular and extend in horizontal directions.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the elongate sliding needle members as taught by Parkinson for the sliding ball members of Weng et al., to have the elongate sliding members are tubular and extend in horizontal directions, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). It is further noted that Fernando et al. (US 20031051743) discloses in para.0072 that needle bearings or ball bearings are equivalent.

 Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. ‘488 in view of Suzuki (US 20130075394).
 	25Regarding claims 5-6, Weng et al. are silent to having a plurality of guiding members disposed within said surrounding space and said interior15 space, said guiding members extending in a vertical direction, said guiding members disposed within said surrounding space slidably contacting one of said outer frame and said ventilation box, said 5guiding members disposed within said interior space slidably contacting one of said ventilation box and said buoyant box, and wherein said 10guiding members disposed within said surrounding space are fixed to said ventilation box and slidably contact said outer frame.  
 	Suzuki teaches the use of plurality of guiding members (34,63, see Figs.2-4, para.0053,0059) disposed within said surrounding space and said interior15 space, said guiding members extending in a vertical direction, said guiding members disposed within said surrounding space slidably contacting one of said outer frame (37) and said ventilation box (81), said 5guiding members disposed within said interior space slidably contacting one of said ventilation box and said buoyant box, and wherein said 10guiding members disposed within said surrounding space are fixed to said ventilation box and slidably contact said outer frame.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ guiding members as taught by Suzuki into the device of Weng et al. to have a plurality of guiding members disposed within said surrounding space and said interior15 space, said guiding members extending in a vertical direction, said guiding members disposed within said surrounding space slidably contacting one of said outer frame and said ventilation box, said 5guiding members disposed within said interior space slidably contacting one of said ventilation box and said buoyant box, and wherein said 10guiding members disposed within said surrounding space are fixed to said ventilation box and slidably contact said outer frame, in order to guide the float valve (Suzuki, para.0059) so that the valve may seal properly on a consistent basis.
	
	Regarding claim 7, Weng et al. in the combination of Weng et al. and  Suzuki disclose said 15guiding members disposed within said interior space are fixed to “said said” ventilation box and slidably contact said buoyant box (as shown in Figures 3 and 4, in that the members are firmly held within the device and therefore in the broadest reasonable interpretation are considered as being fixed).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753